Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (Tak) (US 2016/0372567 A1) in view of Chen et al. (Chen) (US 2008/0061379 A1).
	In regards to claim 1, Tak (Figs. 1-3 and associated text) discloses a semiconductor structure (Figs. 1-3) comprising: an active area (item 104a) on a substrate (item 100), the active area (item 104a) comprising a source/drain region (item 120); a gate structure (item 136) over (item 104a); and a gate spacer (items 114a plus 116a) along a sidewall of the gate structure (item 136), the gate spacer (items 114a plus 116a) being disposed laterally between the gate structure (item 136) and the source/drain region (item 120), the gate spacer (items 114a plus 116a) comprising: a first spacer layer (item 114a); and a second spacer layer (item 116a) formed over the first spacer layer (item 114a), wherein the second spacer layer (item 116a) has a carbon concentration in a range from 0 atomic percent (at.%) to 5 at.% (paragraph 36), and wherein the second spacer (item 116a) layer has a lower k-value than the first spacer layer (item 114a) (paragraph 42).  Tak (paragraph 42) discloses that the dielectric constants for the first and second spacers can be different from one another and is not limited thereto.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tak to have a second spacer with a lower k-value for the purpose of dielectric constant and etch selectivity (paragraph 42).
	Tak does not specifically disclose wherein a silicon concentration in the second spacer (layer) increases as a distance increases from an interface between the first spacer layer and the second spacer layer.
	In regards to claims 1, Chen (Title, paragraphs 8, 22, 45, Figs. 3-5 and associated text) discloses graded spacers (items 14, 141 plus 142), therefore having a silicon concentration in the second spacer (layer) (item 142) increases as a distance increases from an interface between the first spacer layer (item 141) and the second spacer layer (item 142) is not beyond one of ordinary skill.
(paragraph 11).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance, this would teach one of ordinary skill in the art that the spacer layers could be graded (spacer layers).
	In regards to claim 2, Tak as modified by Chen does not specifically disclose wherein the second spacer layer has a density in a range from 2.0g/cm3 to 3.0g/cm3.  However, Tak does disclose the same claim material (silicon oxycarbide nitride film (SiOCN), paragraph 36) of the second spacer layer.  Examiner takes the position the second spacer layer of Tak could intrinsically share these same characteristics.  
	However, the applicant has not established the critical nature of the second spacer layer having a density in a range from 2.0g/cm3 to 3.0g/cm3.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests 
	In regards to claim 3, Tak (Figs. 1-3 and associated text) discloses wherein the first spacer layer (item 114a) has a k-value in a range from 5.0 to 7.0 (paragraph 35).
	In regards to claim 4, Tak (Figs. 1-3 and associated text) discloses wherein the second spacer layer (item 116a) has a nitrogen concentration in a range from 0 at.% to 15 at.% (paragraph 39).
	In regards to claim 5, Tak (Figs. 1-3 and associated text) discloses wherein the second spacer layer (item 116a) is a silicon oxycarbide nitride film (SiOCN) (paragraph 36) having a k-value of 4.1 (paragraph 35).
	In regards to claim 6, Tak (Figs. 1-3 and associated text) discloses a semiconductor structure (Figs. 1-3) comprising: a gate structure (item 136) over a semiconductor substrate (item 100); and a first gate spacer (item 114a) along a sidewall of the gate structure (item 136); and a second gate spacer (item 116a) along a sidewall of the first gate spacer (item 114a), wherein the first gate spacer (item 114a) completely separates the second gate spacer (item 116a) from the gate structure (item 136), wherein the second gate spacer (item 116a) has a carbon concentration in a range from 0 atomic percent (at.%) to 5 at.% (paragraph 36), and wherein the second gate spacer (item 116a) has a lower k-value than the first gate spacer (item 114a).  ).  Tak (paragraph 42) discloses that the dielectric constants for the first and second spacers can be different from one another and is not limited thereto.
(paragraph 42).
	Tak does not specifically disclose wherein a nitrogen concentration in the second gate spacer is higher at an interface between the first gate spacer and the second gate spacer than at a sidewall of the second gate spacer distal from the first gate spacer.
	In regards to claims 6, Chen (Title, paragraphs 8, 22, 45, Figs. 3-5 and associated text) discloses graded spacers (items 14, 141 plus 142), therefore having a nitrogen concentration in the second gate spacer (item 142) being higher at an interface between the first gate spacer (item 141) and the second gate spacer (item 142) than at a sidewall of the second gate spacer (item 142) distal from the first gate spacer (item 141) is not beyond one of ordinary skill.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tak with the teachings of Chen for the purpose of reducing leakage current and improve device drive current (paragraph 11).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance, this would teach one of ordinary skill in the art that the spacer layers could be graded (spacer layers).
	In regards to claim 7, Tak (Figs. 1-3 and associated text) discloses wherein the second gate spacer (item 116a) comprises less carbon than the first gate spacer (item 114a, paragraph 37).
	In regards to claim 8, Tak (Figs. 1-3 and associated text) discloses wherein the second gate spacer (item 116a) comprises nitrogen in a range from about 0 at.% to about 15 at.% (paragraph 39).
	In regards to claim 9, Tak (Figs. 1-3 and associated text) does not specifically disclose wherein the second gate spacer comprises nitrogen of about 5.3 at.%, however (paragraph 39) discloses the nitrogen concentration may be stoichiometrically low.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a second gate spacer comprising nitrogen of about 5.3 at.%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 10, Tak (Figs. 1-3 and associated text) discloses wherein the second gate spacer (item 116a) comprises silicon in a range from about 20 at.% to about 40 at.% (paragraph 40).
	In regards to claim 11, Tak (Figs. 1-3 and associated text) discloses wherein the second gate spacer (item 116a) comprises silicon of about 28.4 at.% (paragraph 40).
	In regards to claim 12, Tak (Figs. 1-3 and associated text) discloses wherein the second gate spacer (item 116a) comprises oxygen in a range from about 40 at.% to about 70 at.% (paragraph 42).
	In regards to claim 13, Tak (Figs. 1-3 and associated text) as modified by Chen (Title, paragraphs 8, 22, 45, Figs. 3-5 and associated text) does not specifically disclose wherein the second gate spacer (item 116a) comprises oxygen of about 65.3 at.%.  Examiner notes that the Applicant has not provided any evidence that this particular value (65.3 at%) provides an advantageous or unexpected result different from the range of 40 to70 at%, claimed previously.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a second gate spacer comprising oxygen of about 65.3 at.%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 14, Tak (Figs. 1-3 and associated text) discloses wherein the second gate spacer has a dielectric constant less than 4.1 (paragraph 35).
	In regards to claim 15, Tak does not specifically disclose wherein the second gate spacer has a density in a range from 2.0g/cm3 to 3.0g/cm3.  However, Tak does disclose the same claimed material (silicon oxycarbide nitride film (SiOCN), paragraph 36) of the second gate spacer.  Examiner takes the position the second gate spacer of Tak could intrinsically share these same characteristics.  
	However, the applicant has not established the critical nature of the second spacer layer having a density in a range from 2.0g/cm3 to 3.0g/cm3.  “The law is replete with cases in which 
	In regards to claim 16, Tak (Figs. 1-3 and associated text) discloses wherein the gate structure (item 136) comprises a gate dielectric (item 130) and one or more conductive layers (items 132, 134 or 132 plus 134), wherein the gate dielectric (item 130) completely separates the first gate spacer (item 114a) and the one or more conductive layers (item 132), wherein the first gate spacer (item 114a) is interposed between the second gate spacer (item 116a) and the semiconductor substrate (item 100).
Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (Tak) (US 2016/0372567 A1) in view of Holt et al. (Holt) (US 2015/0221676 A1).
	In regards to claim 1, Tak (Figs. 1-3 and associated text) discloses a semiconductor structure (Figs. 1-3) comprising: an active area (item 104a) on a substrate (item 100), the active area (item 104a) comprising a source/drain region (item 120); a gate structure (item 136) over the active area (item 104a); and a gate spacer (items 114a plus 116a) along a sidewall of the gate structure (item 136), the gate spacer (items 114a plus 116a) being disposed laterally between the gate structure (item 136) and the source/drain region (item 120), the gate spacer (items 114a plus 116a) comprising: a first spacer layer (item 114a); and a second spacer layer (item 116a) formed over the first spacer layer (item 114a), wherein the second spacer layer (item 116a) has a carbon concentration in a range from 0 atomic percent (at.%) to 5 at.% (paragraph 36), and wherein the second spacer (item 116a) layer has a lower k-value than the first spacer layer (item 114a) (paragraph 42).  Tak (paragraph 42) discloses that the dielectric constants for the first and second spacers can be different from one another and is not limited thereto.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tak to have a second spacer with a lower k-value for the purpose of dielectric constant and etch selectivity (paragraph 42).
	Tak does not specifically disclose wherein a silicon concentration in the second spacer (layer) increases as a distance increases from an interface between the first spacer layer and the second spacer layer.
	In regards to claims 1, Holt (Title, paragraphs 50-60, Figs. 4A-5B, 6B and associated text) discloses graded/composite spacers (items 24, 25 plus 26), therefore having a silicon concentration in the second spacer (layer) (item 26) increases as a distance increases from an interface between the first spacer layer (item 25) and the second spacer layer (item 26) is not beyond one of ordinary skill.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tak with the teachings of Holt for the purpose of improving performance (paragraph 2).

	In regards to claim 2, Tak as modified by Holt does not specifically disclose wherein the second spacer layer has a density in a range from 2.0g/cm3 to 3.0g/cm3.  However, Tak does disclose the same claim material (silicon oxycarbide nitride film (SiOCN), paragraph 36) of the second spacer layer.  Examiner takes the position the second spacer layer of Tak could intrinsically share these same characteristics.  
	However, the applicant has not established the critical nature of the second spacer layer having a density in a range from 2.0g/cm3 to 3.0g/cm3.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 3, Tak (Figs. 1-3 and associated text) discloses wherein the first spacer layer (item 114a) has a k-value in a range from 5.0 to 7.0 (paragraph 35).
	In regards to claim 4, Tak (Figs. 1-3 and associated text) discloses wherein the second spacer layer (item 116a) has a nitrogen concentration in a range from 0 at.% to 15 at.% (paragraph 39).
	In regards to claim 5, Tak (Figs. 1-3 and associated text) discloses wherein the second spacer layer (item 116a) is a silicon oxycarbide nitride film (SiOCN) (paragraph 36) having a k-value of 4.1 (paragraph 35).
	In regards to claim 6, Tak (Figs. 1-3 and associated text) discloses a semiconductor structure (Figs. 1-3) comprising: a gate structure (item 136) over a semiconductor substrate (item 100); and a first gate spacer (item 114a) along a sidewall of the gate structure (item 136); and a second gate spacer (item 116a) along a sidewall of the first gate spacer (item 114a), wherein the first gate spacer (item 114a) completely separates the second gate spacer (item 116a) from the gate structure (item 136), wherein the second gate spacer (item 116a) has a carbon concentration in a range from 0 atomic percent (at.%) to 5 at.% (paragraph 36), and wherein the second gate spacer (item 116a) has a lower k-value than the first gate spacer (item 114a).  ).  Tak (paragraph 42) discloses that the dielectric constants for the first and second spacers can be different from one another and is not limited thereto.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tak to have a second spacer with a lower k-value for the purpose of dielectric constant and etch selectivity (paragraph 42).

	In regards to claims 6, Holt (Title, paragraphs 50-60, Figs. 4A-5B, 6B and associated text) discloses graded/composite spacers (items 24, 25 plus 26), therefore having a nitrogen concentration in the second gate spacer (item 26) being higher at an interface between the first gate spacer (item 25) and the second gate spacer (item 26) than at a sidewall of the second gate spacer (item 26) distal from the first gate spacer (item 25) is not beyond one of ordinary skill.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tak with the teachings of Holt for the purpose of improving performance (paragraph 2).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance, this would teach one of ordinary skill in the art that the spacer layers could be graded (spacer layers).
	In regards to claim 7, Tak (Figs. 1-3 and associated text) discloses wherein the second gate spacer (item 116a) comprises less carbon than the first gate spacer (item 114a, paragraph 37).
	In regards to claim 8, Tak (Figs. 1-3 and associated text) discloses wherein the second gate spacer (item 116a) comprises nitrogen in a range from about 0 at.% to about 15 at.% (paragraph 39).
	In regards to claim 9, Tak (Figs. 1-3 and associated text) does not specifically disclose wherein the second gate spacer comprises nitrogen of about 5.3 at.%, however (paragraph 39) discloses the nitrogen concentration may be stoichiometrically low.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a second gate spacer comprising nitrogen of about 5.3 at.%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 10, Tak (Figs. 1-3 and associated text) discloses wherein the second gate spacer (item 116a) comprises silicon in a range from about 20 at.% to about 40 at.% (paragraph 40).
	In regards to claim 11, Tak (Figs. 1-3 and associated text) discloses wherein the second gate spacer (item 116a) comprises silicon of about 28.4 at.% (paragraph 40).
	In regards to claim 12, Tak (Figs. 1-3 and associated text) discloses wherein the second gate spacer (item 116a) comprises oxygen in a range from about 40 at.% to about 70 at.% (paragraph 42).
	In regards to claim 13, Tak (Figs. 1-3 and associated text) as modified by Holt (Title, paragraphs 50-60, Figs. 4A-5B, 6B and associated text) does not specifically disclose wherein (item 116a) comprises oxygen of about 65.3 at.%.  Examiner notes that the Applicant has not provided any evidence that this particular value (65.3 at%) provides an advantageous or unexpected result different from the range of 40 to70 at%, claimed previously.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a second gate spacer comprising oxygen of about 65.3 at.%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 14, Tak (Figs. 1-3 and associated text) discloses wherein the second gate spacer has a dielectric constant less than 4.1 (paragraph 35).
	In regards to claim 15, Tak does not specifically disclose wherein the second gate spacer has a density in a range from 2.0g/cm3 to 3.0g/cm3.  However, Tak does disclose the same claimed material (silicon oxycarbide nitride film (SiOCN), paragraph 36) of the second gate spacer.  Examiner takes the position the second gate spacer of Tak could intrinsically share these same characteristics.  
	However, the applicant has not established the critical nature of the second spacer layer having a density in a range from 2.0g/cm3 to 3.0g/cm3.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests 
	In regards to claim 16, Tak (Figs. 1-3 and associated text) discloses wherein the gate structure (item 136) comprises a gate dielectric (item 130) and one or more conductive layers (items 132, 134 or 132 plus 134), wherein the gate dielectric (item 130) completely separates the first gate spacer (item 114a) and the one or more conductive layers (item 132), wherein the first gate spacer (item 114a) is interposed between the second gate spacer (item 116a) and the semiconductor substrate (item 100).
Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (Tak) (US 2016/0372567 A1).
	In regards to claim 17, Tak (Figs. 1-3 and associated text) discloses a gate structure (item 136) over a semiconductor substrate (item 100); and a first gate spacer (item 116a) along a sidewall of the gate structure (item 136), wherein the first gate spacer (item 116a) has a carbon concentration in a range from 0 atomic percent (at.%) to 5 at.% (paragraph 36),  (paragraph 42),  wherein the first gate spacer (item 116a) comprises silicon from about 20 at%. to about 40 at.% (paragraph 40), wherein the first gate spacer (item 116a) has a dielectric constant less than 4.1 (paragraph 35), and wherein the first gate spacer (item 116a) comprises nitrogen in a range from about 0 at.% to about 15 at.% (paragraph 39), but does not specifically disclose wherein the first gate spacer (item 116a) comprises oxygen in a concentration of about 65.3 at.%.  Examiner notes that the Applicant has not provided any evidence that this particular value (65.3 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a first gate spacer comprises oxygen in a concentration of about 65.3 at.%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).   
	In regards to claim 18, Tak (Figs. 1-3 and associated text) discloses a second gate spacer (item 114a) interposed between the first gate spacer (item 116a) and the gate structure (item 136).
	In regards to claim 19, Tak (Figs. 1-3 and associated text) discloses wherein the first gate spacer (item 116a) has a lower dielectric constant than the second gate spacer (item 114a).  Tak (paragraph 42) discloses that the dielectric constants for the first and second spacers can be different from one another and is not limited thereto.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tak to have a first gate spacer with a lower k-value for the purpose of dielectric constant and etch selectivity (paragraph 42).
	In regards to claim 20, Tak (Figs. 1-3 and associated text) discloses wherein the second gate (item 114a) spacer completely separates the first gate spacer (item 116a) from the semiconductor substrate (item 100) and the gate structure (item 136).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TELLY D. GREEN
Examiner
Art Unit 2822


/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 25, 2021